Title: To Thomas Jefferson from John Bacon, 26 January 1807
From: Bacon, John,Morton, Perez
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Boston January 26. 1807.
                        
                        It is, with the most cordial satisfaction and peculiar
                            delight, that we perform the duty enjoined upon us by the Senate and House of Representatives of this Commonwealth, in
                            communicating to you the high and grateful sense which they entertain of the important services rendered by you to these
                            United States, in the capacity of Chief Magistrate, during the whole course of your Administration.—The two branches of
                            the legislature, in this expression of their own respect and esteem, have undoubtedly, expressed that of their
                            constituents, who now appear to compose a handsome majority of the citizens of Massachusetts.
                        Although behind most of our Sister States in this justly deserved, and highly becoming tribute of
                            approbation, yet, as it is now the result of long and tried experience of the wisdom and rectitude of your Administration,
                            it is respectfully hoped that it will not be less acceptable to you, or to the community at large, than if it had been
                            expressed at an earlier period.
                        That your life and health may long be preserved, your distinguished services long continued, and your
                            happiness constantly increased, is the sincere and ardent wish of 
                  Your most respectful and humble Servants.
                        
                            John Bacon Presdt.
                            Perez Morton Speaker
                        
                     Enclosure
                                                
                                                    
                            To the President of the United States
                        
                            
                        
                     It is with pleasure that the two Branches of the Legislature of Massachusetts improve the opportunity afforded by their annual meeting, to offer to you the only tribute which can be acceptable to the Chief Magistrate of a free Nation;—the tribute of their approbation;—and to present the only homage which a grateful People can safely pay to their most distinguished Citizen;—the homage of their confidence & esteem.
                     We are happy in being able to assure you, that the sentiments which we now express for ourselves, have during the auspicious period of your administration, experienced a constant and increasing progression with the great body of our Constituents. They have viewed with gratification, a system of frugality, retrenchment & economy in our National expeditures (congenial to the primitive habits & systems of Massachusetts) introduced & pursued with a faithful & disinterested perseverance. As a natural consequence of this system, so plain & obvious in its principles, and so familiar in its application to their private & local concerns; they have contemplated with satisfaction the relinquishment to the several State Governments of those branches of public revenue, which had, by the Constitution, been submitted to the control of the federal Government.—under the confidence, that they would be put into requisition, only upon extraordinary exigencies, & at periods of great national pressure. They have found the increasing product of the public revenue, applied with a steady & unvarying hand, to the rapid extinction of a debt, which had threatened by its increasing weight to repress the rising energies of an infant Nation. It is in view of those effective measures which have been adopted for the accomplishment of this great & desirable object, that our peculiar solicitude has been excited; and it is in their successful execution that our highest expectations have been surpassed.
                     Our intercourse with the Nations of Europe, tho’ frequently embarrassed by the jealousy & rivalship of contending interests, has been preserved on terms conducive to our national interest, & compatible with our national honor: and the inestimable blessings of peace have been secured to our country, during a period of unexampled difficulty devastation & distress thro the civilized world: whilst by the judicious application of our public force we have commanded the respect of those piratical & barbarous powers, upon whom the customary laws of Nations, or the common principles of reason & justice, have no governing influence. The abundant advantages of our agricultural & manufacturing interests have been secured to us, by means the most safe efficient & desirable;—the removal of burdensome impositions & embarrassing restrictions. Our extensive Commerce, tho harrassed at times by vexatious seizures, & unreasonable interruptions, has under the fostering care of the Government, been attended with a very general & encouraging success.
                     The recent extension of our territorial limits (an event which is too often gratifying only to the pride and ambition of Nations) derives in this instance, its chief importance to us from its capacity of contribing to our permanent safety & defence:—and above all from the morality of the means by which it has been obtained.
                     It has been a consideration consoling to the feelings of philanthropy and propitious to the interests of humanity, that your benevolent efforts for the civilization of our aboriginal inhabitants, have been crowned with a success, worthy of the ardent & generous zeal with which they have been directed.
                     Impressed, as we are, with these unfeigned & grateful sentiments of approbation, towards the past measures of your administration; we have only to assure you of that rational & steadfast confidence, with which they have inspired us respecting the future:—and that whether our rights are hereafter to be vindicated, against the aggressions of foreign foes, or the machinations of internal conspirators,—the People of Massachusetts will not be found wanting in their duty to the calls of their Country or the requisitions of their Government. 
                     That your life and personal happiness may long be protected by a beneficent Providence;—and your public usefulness for many years continued,—is, for the sake of our Country, our sincere & ardent wish.
                     
                     Commonwealth of Massachusetts
                     
                         In Senate January the 22d. 1807.
                     The foregoing Address being read & accepted, It is ordered—That the President of the Senate, & the Speaker of the House of Representatives transmit the same to the President of the United States.
                     Sent down for concurrence
                                                
                            
                            John Bacon President
                        
                     
                        In the House of Representatives January the 24th. 1807.
                        Read & concurred
                                             
                     
                            Perez Morton Speaker
                            
                        
                     
                        
                           
                              
                                 Attest
                                 {
                                 John Danforth Dunbar Clerk of the Senate of Massachusetts
                              
                              
                                 Charles P. Sumner Clerk of the House of Representatives
                              
                           
                        
                     
                  
                        
                    